ORDER
PER CURIAM.
Samuel LaFrank (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post conviction relief after an evidentiary hearing. Movant argues he was denied effective assistance of counsel because trial counsel failed to call Brandy LaFrank and James Revelle to testify on Movant’s behalf.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed in accordance with Rule 84.16(b).